Citation Nr: 1711584	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran had active duty service from April 1985 to December 1994.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  A Travel Board was held February 2015 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  By April 2015 Board decision, the claim for service connection for hepatitis C was withdrawn from appeal, the remaining claims remanded.   

Subsequently, February 2016 Board decision/remand denied claims for increased rating for reflux esophagitis and bilateral pes planus; partially granted increased rating for lumbar disc disease; and, furthermore, remanded the claim for entitlement to service connection for a psychiatric disorder.   

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  The parties to that action agreed to a December 2016 Joint Motion for Partial Remand (Joint Motion) which determined that there was a claim informally raised for TDIU that had warranted the Board's review and initial adjudication.  (It was further observed that the Veteran agreed to abandon his claims for higher schedular ratings for reflux esophagitis, lumbar disc disease, and bilateral pes planus.)  The case was returned to the Board to consider the TDIU matter.  

The appeal is now being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion in the foregoing action before the Court found a previously unadjudicated claim for TDIU based on the Veteran's February 2015 hearing testimony and statements at July 2015 VA examination for low back problems that informally raised the TDIU question.  See generally, Rice v. Shinseki, 22 Vet. App. 447 (2009).  Before the Board can adjudicate the TDIU, however, initial development and review must be undertaken by the AOJ to provide the Veteran with due process of law.  Additionally, the inextricably intertwined claim for service connection for an acquired psychiatric disorder must be resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The development requested pursuant to Board remand directive has not yet been completed regarding a psychiatric disorder (likely due to the pending action at the Court).  Therefore, the claim involving psychiatric disability must undergo complete development, followed by determination upon the TDIU. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic claims folder.  All attempts to obtain records should be documented in the claims file.

2. Provide the Veteran and his representative with notice and assist in the development of a TDIU claim.  (It is noted that some action has been undertaken on this issue, and it should be continued and completed in accordance with applicable procedures.)

3. Complete all development previously requested on the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  That issue needs to be adjudicated in conjunction with the issue listed on the title page of this document.  The resolution of this issue will directly impact the TDIU claim.

4. Then schedule the Veteran for a VA general medical examination.  The VBMS and "Virtual VA" electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  
The examiner is then requested to describe all functional impairment caused by service connected disabilities and discuss how that impairment might affect or impact the Veteran's ability to find and undertake employment. severity of his service-connected disabilities.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition(s).  The requested opinion must also take into consideration the relevant employment history and educational history of the Veteran. 

A complete rationale should be provided for the opinions offered.

5. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

